Maxwell, J.
A board of county commissioners are held to be a quasi corporation, a local organization which for purjioses of civil administration is invested with a few of the functions characteristic of a corporate existence. Commissioners of Hamilton County v. Mighels, 7 Ohio State, 115. A grant of powers to such a corporation must be strictly construed. Id., Treadwell v. Commissioners, 11 Id., 190. And in a recent case this court held that “ the grant of powers to such officers must be strictly construed, because when acting under special authority they must act strictly on the conditions under which the authority is given. They can only exercise such powers as are especially granted, or as are incidentally necessary for the purpose of carrying into effect such powers; and where the law prescribes the mode which they must pursue, in the exercise of these powers, it excludes all other modes of procedure.” The Sioux City and Pacific R. R. v. Washmgton County, etc., 3 Neb., 42.
Section 9 of Chap. XII, Revised Statutes, 1866, in force at the time this contract is alleged to have been entered into, provided for advertising for bids, for building a court house, jail, and offices for register of deeds and county clerk, the advertisement for bids to contain plans and specifications for such buildings, and the contract to be let to the lowest responsible bidder.
An act approved October 29,1858, provided the mode of locating, changing, or discontinuing county roads. *158Laws 1858, 229. Section four of the act supplemental to the same, approved January 11, 1860, provided that county commissioners “ may let contracts to the lowest and best bidder for the improvement of such roads as may be of general necessity, and pay for the same by" orders on the county road fund, but no contract shall be entered into for a greater sum than double the amount of the fund on hand at the time of letting the same.” Laws 1859, 51. In 1862 the law was again amended, and section sixteen as it now exists was adopted. Laws 1861-62, 80. In 1866, section fifteen was further amended to allow county commissioners to levy an additional cash tax for bridge purposes, not to exceed five mills on the dollar on the assessed valuation, for building and repairing permanent and substantial culverts and bridges, under the direction of the county commissioners. Revised Statutes 1S66, page 346.*
The word “road” is generally applied to highways, a'nd as a generic term it includes highway, street, and lane. Webster Dic., 1144. A public bridge is a part of a road, and this without regard to its length or cost. It is a well known fact that a very large proportion of the expenditure necessary to be made by the several counties for the improvement of roads in this state, is required for the construction of bridges and their approaches, and we cannot presume that the legislature intended the law to apply to grading alone, and that bridges and their approaches should be excepted from the operation of the law.
The fund in this case is derived from precinct and county bonds placed under the control of the county commissioners of Buffalo county for the purpose of erecting a public bridge over the Platte river. In the expenditure of this fund, the commissioners should be governed by the same rules in letting the contract, that they would *159be in letting contracts for public bridges to be paid for out of tbe road fund. But it is contended that tbe provisions of the statute that the commissioners may let contracts to the lowest responsible bidder is simply permissive, and not mandatory. Judge Dillon says, “ the cases sustain the doctrine that what public corporations or officers are empowered to do for others, and which is beneficial to them to have done, the law holds they ought to do. * * * The power in such cases is conferred for the benefit of others and the intent of the legislature, which is the test in such cases, ordinarily seems, under such circumstances, to be, to impose a positive and absolute duty.” Dillon on Municipal Corporations, Sec. 62. Wherever a statute directs the doing of a thing for the sake of justice or the public good, the word may is the same as shall. Carth., 293. Salk., 609. Skin., 370.
In the case of The People, ex rel., v. Weston, Auditor, 3 Neb., 323, the rule is laid down that in the interpretation of statutes, “ the la\v is the best expositor of itself, that every part of it is to be taken into view for the purpose of discovering the mind of the lawgiver, that the details of one part may contain regulations and subject matter restricting the intent of general expressions or wrords in another part of the same law, and hence, that every part of the law is to be considered and the legislative intent is to be extracted from the whole of it.” But it is contended that the fund derived from the tax of five mills on the assessed valuation, to be expended under the direction of the county commissioners in the construction of bridges and culverts, is excepted from the operation of the law requiring contracts for the improvement of roads to be let to the lowest competent bidder, and that the law applies exclusively to contracts which are to be paid out of the road fund. It is only necessary to say that the amendment providing for a tax of five *160mills on the dollar, to be expended for bridges and culverts, took effect July 1, 1866, as an amendment to the road law, and the fund so provided is an additional road fund to be exclusively applied, however, in the erection and reparation of bridges and culverts. The money is to be expended under the direction of the county commissioners. A certain portion of the fund known distinctly as the road fund is apportioned among the several road districts, to be expended under the direction of the supervisors thereof; and the provision that the fund, raised by the tax of five mills for bridge purposes, should be expended under the direction of the county commissioners, is evidently intended to prevent any portion of that fund from being distributed to road supervisors for the use of their-respective districts. Taking the entire law together, we think it is very clear that the provision requiring contracts for opening and improving roads to be let to the lowest competent bidder, applies to all contracts of that kind, including contracts for the erection of bridges and culverts, they being a part of the road. So, from the necessity of the case, it follows, that plans and specifications must be adopted in advance as a basis on which bids may be received.
In this casé it appears from the evidence that the commissioners met in secret session, several miles away from the county seat, on the day preceding that for let-. ting the contract; that bids were there received, the commissioners requiring each bidder to furnish his own plans and specifications, they assuming to adopt such plans as they saw fit and to accept the bid accompanying the same. It also appears from the evidence that they met at the county seat for a short time on the day on which the contract was to be let, and accepted the highest bid made, that a bond was accepted by the commissioners for the completion of the contract, which is now claimed to be no security whatever, and thirty thousand *161dollars of the bonds of the precinct delivered to the contractor, without authority and before any part of the bridge had been erected; and that is now urged as a reason, in this court, why the King Company should be permitted to build the bridge in question, otherwise, it is claimed, the bonds will be lost to the precinct. No equities can be founded on the wrongful delivery of the bonds, even if they have passed into the hands of innocent purchasers, and the commissioners are individually liable for any wrongful application of the funds in their hands. Rut a contract made in defiance of law cannot be made valid by an attempted payment of the consideration in advance.
There is no doubt of the right of the lowest responsible bidder, or of a taxpayer of the proper county in a proper case, to maintain an action of this kind, and in no other way can the rights of bidders, and the public, be fully secured and enforced. In the-case of Boren & Guckes v. Comr’s of Darke Co., 21 Ohio State, 323, the court held: “The power conferred by the statute was to award the contract to the lowest bidder; this they have not done, and the power to do this remains to be exercised by them. To hold that an unauthorized award of the contract exhausted their power to make the only award and contract they were authorized to make, would afford another easy mode by which the commissioners might nullify the statute.” To permit commissioners to accept plans and. bids thereon at the same time, they accepting such as they approve, prevents all competition and opens the, door to corruption, favoritism and fraud, and is against the policy of the law. Boren v. Comr’s, 21 Ohio State, 323. The estimated cost of this bridge is at least fifty thousand dollars. Is it not remarkable that plans and specifications were not prepared in advance, and bids invited thereon? There being no basis on which bids could be received no valid *162contract can be founded thereon; therefore the contract made by the county commissioners with the King Bridge Company is void, and there being no valid contract with the King Company, none can be awarded to Clark.

Same section now in force. Gen. Stat., 953, 954. Ante p. 154.